Citation Nr: 1636722	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which continued a 0 percent rating for the left ear hearing loss.  In April 2011, a Decision Review Officer (DRO) hearing was held at the RO; a transcript of that hearing is in the record.  In April 2014, this matter was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case is now assigned to the undersigned.


FINDING OF FACT

At no time under consideration is the Veteran's left ear hearing acuity shown to have been worse than Level II.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86, Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a June 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2009 and June 2014.  As will be discussed in greater detail below, the Board finds the examination reports to be adequate for rating purposes, as they reflect a thorough review of the record and the examinations included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant has not identified any evidence pertinent to this matter that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of this claim.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The claim for an increased rating for left ear hearing loss was received in June 2009.

Ratings for hearing loss disability are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining the levels of hearing acuity in each ear.  38 C.F.R. § 4.85(e), Table VII; see Lendenmann v. Principi, 3 Vet. App. 345 (1992) (disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

On July 2009 VA examination, the Veteran reported difficulties with understanding speech.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Left
30
55
35
40

Average puretone threshold was 40 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  The assessment was mild mixed hearing loss in the left ear.

At the April 2011 DRO hearing, the Veteran reported that his left ear hearing loss disability had worsened since the previous VA examination in July 2009.  He reported that he wears VA-issued hearing aids (in both ears), and related that the hearing loss impacts on his ability to hear television and his wife..

On June 2014 VA examination, the Veteran reported difficulty with communication but denied that the hearing loss has any impact on his occupational functioning.  He reported that he had tympanoplasty performed on the left ear one year earlier which appeared to have improved his hearing in that ear.  Puretone thresholds, in decibels, were:

HERTZ
1000
2000
3000
4000
Left
20
25
30
40

Average puretone threshold was 29 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

Applying the results of the July 2009 VA examination to Table VI produces a finding that the Veteran had Level II hearing acuity in the left ear.  The non-service-connected right ear is assigned a Roman Numeral designation for hearing impairment of I.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

Applying the results of the June 2014 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in the left ear.  The non-service-connected right ear is assigned a Roman Numeral designation for hearing impairment of I.  Under Table VII, these levels warrant a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.   

There is no evidence showing an increase in left ear hearing loss disability such that would warrant a compensable rating.  There is no other medical record that provides a basis for rating the Veteran's left ear hearing loss disability.  Consequently, a compensable rating may not be assigned.

The Board finds the July 2009 and June 2014 examinations to be adequate for rating purposes, as each was conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation of the Veteran's reports of the impact of the disability on his activities and employment.  The examiners elicited from the Veteran descriptions of the functional impairment that arises from his left ear hearing loss.  Significantly, he denied impact on occupational functioning.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment is contemplated by the rating assigned.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence or allegation of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is not raised by the record in the context of the instant claim.  As noted above, he has denied that the hearing loss impacts on occupational functioning.  Notably, he has already been awarded a total disability rating based on individual unemployability.

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.





ORDER

A compensable rating for left ear hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


